Citation Nr: 0611802	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for dementia due to 
head trauma.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Reno, Nevada, which, in pertinent part, denied the veteran's 
claim for entitlement to a TDIU, and an October 2004 rating 
from the same RO, which, in pertinent part, denied his claim 
for service connection for dementia due to head trauma.  

In December 2005, the veteran submitted additional evidence 
in support of his claim with the proper waiver of Agency of 
Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(2005).

The veteran filed a substantive appeal and elected a hearing 
at a local VA office before a member of the Board.  A video 
conference hearing was held in January 2006 before the 
undersigned, and the transcript is of record.

The veteran's claim for entitlement to TDIU due to service-
connected disabilities is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

There is medical evidence of a current diagnosis of dementia, 
and the competent evidence is at least in equipoise in 
showing a nexus between the veteran's dementia and in-service 
head trauma.  
CONCLUSION OF LAW

Service connection for dementia due to in-service head trauma 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant' s address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for entitlement of service 
connection for post-traumatic dementia.  Therefore, no 
further development is needed.

Laws and Regulations

The veteran suffered a close head injury with loss of 
consciousness during service when he fell from an aircraft in 
May 1967.  Following this incident, he began experiencing 
seizures.  By a June 1969 rating decision, the RO granted 
service connection for the veteran's epilepsy, gran mal, as 
caused by the in-service head trauma.  He contends that he 
suffers from dementia which is also due to the in-service 
head injury.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by wartime 
active service.  38 U.S.C.A. § 1110.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including an organic 
disease of the nervous system (to include dementia), may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 .

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The veteran's service medical records show that in October 
1968, he was hospitalized for 3 days and evaluated for 
irrational behavior.  A clinician noted a history of 
increased irritability during the preceding 3 to 4 months.  
The veteran was diagnosed with epilepsy, grand mal.  It was 
noted that psychiatric observation found no psychiatric 
disease.  The veteran's separation examination was negative 
for any findings attributed to dementia.  

Following a March 1970 VA neurological examination, the only 
diagnosis that was recorded was convulsive disorder.

Additional post-service VA medical records show that in 1995 
the veteran was treated for anxiety attacks and palpitations 
related to the attacks.  Symptoms were associated with 
anxiety.  A January 1998 VA medical statement from a 
psychiatrist, Dr. L.L., indicated that the veteran was being 
treated for an adjustment disorder with mixed emotions, to 
include psychotherapy.  Dr. L.L. noted that the treatment 
objective was to reduce the veteran's level of stress and 
anxiety to facilitate better control of his seizure disorder.  
The veteran presented complaints of depression, short term 
memory loss and impaired remote memory, which were attributed 
to his in-service head injury or in the alternative to the 
service-connected seizure disorder (December 2002, February 
2003 and September 2003). 

Post-service VA medical reports dated in April 2004 and June 
2004, show that the veteran was undergoing psychotherapy and 
was diagnosed with dementia due to head trauma.  His treating 
physician, a psychologist, Dr. S.Z., identified the veteran's 
symptoms as labile mood swings, depression, irritability, 
concentration problems, low self esteem, memory problems and 
social withdrawal.  Dr. S.Z. opined that the chronicity of 
the veteran's dementia due to brain trauma interfered with 
his ability to become gainfully employed and to maintain 
effective social relationships.  He further concluded that 
his condition was permanent in nature.  A Global Assessment 
of Functioning (GAF) score of 35 was assigned.  Dr. S.Z. 
specifically causally linked the veteran's condition to the 
in-service head trauma.  

The medical evidence is somewhat conflicting as to whether 
the veteran has dementia due to the in-service head trauma.  
Following a review of the case file and an examination of the 
veteran, the VA psychiatrist who conducted the August 2004 
examination, failed to diagnose dementia.  She indicated that 
post-traumatic dementia was a non-progressive disorder.  
Therefore the fact that his diagnosis was as recent as 2004 
and that prior to that time he did not give any indication of 
dementia as related to the in-service injury, weighed against 
such a finding because the condition would have been at the 
same level following the head injury during service and at 
all times thereafter.  On the other hand, in November 2004, 
Dr. S.Z. prepared a report wherein he reported a current 
diagnosis of dementia due to the head trauma suffered in 
service.  He also confirmed that the veteran was still 
undergoing psychotherapy for this condition.  Dr. S.Z. 
refuted the findings of the VA psychiatrist who conducted the 
August 2004 examination.  He opined that the veteran's 
condition had existed since the in-service head injury, but 
it had not been properly evaluated or diagnosed.  He also 
stated that the disability was progressive in nature.  In 
support of his opinion, Dr. S.Z. made specific references to 
the veteran's service and post-service medical reports.  The 
diagnosis of dementia due to head trauma and related 
symptomatology has persisted in the veteran's most recent 
clinical treatment records (May 2005, June 2005 and November 
2005).  

The Board finds that there is medical evidence of a current 
diagnosis of dementia, and the competent evidence is at least 
in equipoise in showing a nexus between the veteran's 
dementia and in-service head trauma.  With resolution of 
reasonable doubt, the Board finds that service connection for 
dementia due to an in-service head injury is warranted.  38 
U.S.C.A. § 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for dementia due to head 
trauma is granted.


REMAND

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2005).

In this case, the veteran's only current service-connected 
disability is a convulsive disorder or epilepsy, rated 60 
percent.  However, aside from the fact that as the result of 
the instant Board decision granting service connection for 
dementia, which must be rated by the RO, pursuant to 38 
C.F.R. § 4.16(b), when a claimant is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating 
set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Where, as in this case, the veteran does not meet the 
percentage requirements for a total rating set out in 38 
C.F.R. § 4.16(a), the Board lacks the authority to grant a 
total rating in the first instance.  Bowling v Principi, 15 
Vet. App. 1, 10 (2001).  In such a case VA must refer the 
matter to VA's Compensation and Pension (C&P) Director for 
initial consideration under the provisions of 38 C.F.R. § 
4.16(b).  Id. Referral is required where there is a plausible 
basis for concluding that the veteran is unable to secure and 
follow a gainful occupation.  Id. at 9.  Such is the case 
here as a competent opinion supporting the veteran's claim 
that he is unable to work because of his service-connected 
disabilities was recently received by the Board.

Moreover, in view of the Board decision above granting 
service connection for dementia, the RO must rate the 
disability before the Board can proceed with an appellate 
decision with respect to the TDIU claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The AMC/RO must assure compliance 
with the requirements of the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio, 
supra, pertaining to the amended 
version of 38 U.S.C.A.§ 5103(a), which 
requires that the Secretary identify 
for the veteran which evidence the VA 
will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to his claim for 
a TDIU.

2.  The AMC/RO should obtain the 
veteran's post-service medical treatment 
records for treatment of service-
connected disabilities, to include 
dementia due to head trauma, for 
treatment obtained after the 
supplemental statement of the case 
issued in November 2005, and document 
all efforts.

3.  As a result of the instant Board 
decision, the AMC/RO must assign a 
rating for the veteran's service-
connected dementia.

4.  Thereafter, the AMC/RO should 
review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action 
is required, the AMC/RO should 
undertake it before further 
adjudication of the claim.

4.  Then, the AMC/RO should refer this 
case to the Director of Compensation 
and Pension for a determination as to 
whether the veteran is entitled to a 
total rating for compensation based on 
individual unemployability in 
accordance with the provisions of 38 
C.F.R. § 4.16(b).  The rating board 
will include a full statement as to the 
veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment 
and all other factors having a bearing 
on the issue.  If the benefit sought on 
appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).












 Department of Veterans Affairs


